Case 1:19-cv-01046-SOH Document 14                Filed 11/12/19 Page 1 of 5 PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION



CONVOY LOGISTICS,LLC an Arkansas limited liability                                   PLAINTIFF
company



V.                                Case No. l:19-cv-01046-SOH

CONVOY,INC., a Delaware corporation                                                DEFENDANT


                                 ANSWER TO COMPLAINT


       Comes now Defendant, designated by Plaintiff as"Convoy,Inc., a Delaware corporation",

and for its Answer to the Complaint ofthe Plaintiff, states:

       1.      As to Paragraph 1, this Defendant only admits this is a claim.

       2.      Paragraph 2 is denied.

       3.      Paragraph 3 is denied.

       4.      This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 4, and therefore denies those allegations.

       5.       This Defendant is without sufficient information to admit or deny the allegations

of Paragraph 5, and therefore denies those allegations.

       6.      Paragraph 6 is denied.

       7.      As to Paragraph 7,this Defendant is without sufficient information to admit or deny

"upon information and belief and therefore denies Paragraph 7.

       8.      This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 8, and therefore denies those allegations.



                                             Page 1 of5
Case 1:19-cv-01046-SOH Document 14                Filed 11/12/19 Page 2 of 5 PageID #: 25




       9.      This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 9, and therefore denies those allegations.

       10.     This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 10, and therefore denies those allegations.

       11.     This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 11, and therefore denies those allegations.

       12.     This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 12, and therefore denies those allegations.

       13.     This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 13, and therefore denies those allegations.

        14.    This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 14, and therefore denies those allegations.

        15.    This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 15, and therefore denies those allegations.

        16.    This Defendant is without sufficient information to admit or deny the allegations of

Paragraph 16, and therefore denies those allegations.

        17.    Paragraph 17 is denied.

        18.    Paragraph 18 is denied.

        19.    Paragraph 19 is denied.

        20.    Paragraph 20 is denied.

        21.    Paragraph 21 is denied.

        22.    Paragraph 22 is denied.




                                             Page 2 of5
Case 1:19-cv-01046-SOH Document 14                 Filed 11/12/19 Page 3 of 5 PageID #: 26




       23.    Paragraph 23 is denied.

       24.    Paragraph 24 is denied.

       25.    In response to Paragraph 25, this Defendant adopts and reaffirms all matters pled
by it in response to Paragraphs 1-24 above.

       26.    Paragraph 26 is denied.

       27.    Paragraph 27 is denied.

       28.    Paragraph 28 is denied.

       29.    Paragraph 29 is denied.

       30.    Paragraph 30 is denied.

       31.    Paragraph 31 appears to contain a typographical error, but in any event it is denied.

       32.    In response to Paragraph 32, this Defendant adopts and reaffirms all matters pled

by it in response to Paragraphs 1-31 above.

       33.     Paragraph 33 is denied.

       34.     Paragraph 34 is denied.

       35.     Paragraph 35 is denied.

       36.     Paragraph 36 is denied.

       37.     Paragraph 37 is denied.

       38.     In response to Paragraph 38, this Defendant adopts and reaffirms all matters pled

by it in response to Paragraphs 1-37 above.

       39.     Paragraph 39 in denied.

       40.     Paragraph 40 is denied.

       41.     Paragraph 41 is denied.




                                              Page 3 of5
Case 1:19-cv-01046-SOH Document 14                 Filed 11/12/19 Page 4 of 5 PageID #: 27




       42.     Paragraphs renumbered as 1, 2, 3,4, 5, 6, and 7 are all denied.

       43.     This Defendant reserves the right to plead further.

       44.     This Defendant pleads insufficiency of process and insufficiency of service of

process.


       45.     This Defendant pleads the applicability of Arkansas Rule of Civil Procedure Rule

12(b) and 12(h)(2).

       46.     All allegations of the Complaint not specifically admitted are denied.

       47.     This Defendant requests a trial by jury.

       WHEREFORE, Defendant, designated by Plaintiff as "Convoy, Inc., a Delaware

corporation", prays that the Complaint of the Plaintiff be dismissed, for its costs and fees where
allowed and all other proper relief.



                                                      Respectfully submitted,

                                                      James M. Simpson, Ark. Bar No. 77125
                                                      FRIDAY, ELDREDGE CLARK,LLP
                                                      400 West Capitol, Suite 2000
                                                      Little Rock, AR 72201-3522
                                                      501-370-1520-Telephone
                                                      501-376-2147-Facsimile
                                                      simpson@fridayfinn.com - Email

                                                      By:




                                             Page 4 of 5
Case 1:19-cv-01046-SOH Document 14               Filed 11/12/19 Page 5 of 5 PageID #: 28




                             CERTIFICATE OF SERVICE



       I, James M. Simpson, hereby certify that a copy of the foregoing has been served upon the
following counsel of record on this 12'*^ day of November, 2019:
Robert Gibson
STREETMAN & GIBSON,PLLC
302 Main St.
P.O. Drawer A
Crossett, AR 71635

Todd Nelson
Scott Zingerman
David Woodral
GABLEGOTWALS
1100 ONEOK Plaza
100 W. 5^^ St.
Tulsa, OK 74103


                                            James MJ Simpson




                                            Page 5 of5
